Citation Nr: 0433888	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease secondary to PTSD.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.  He served in the Republic of Vietnam from July 
1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD, 
coronary artery disease, and chronic obstructive pulmonary 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Based on the evidence of record, the Board finds that, 
consistent with VA's duty to assist the veteran, further 
development of his claim for service connection for PTSD is 
warranted in order to ascertain whether the veteran has PTSD 
based on a verified military stressor.  The RO did not submit 
the veteran's reported stressors to the United States Armed 
Services Center for Unit Records Research (USASCURR) for 
verification.  However, pursuant to 38 U.S.C.A. § 1154(a), 
the circumstances of the veteran's service are for 
consideration, just as under 38 U.S.C.A. § 1154(b) for combat 
veterans.  At his personal hearing before the undersigned 
Veterans Law Judge at the RO in July 2004, the veteran 
testified that his unit experienced mortar and sniper attacks 
and he identified some individual casualties by name.  The 
Board observes that the veteran's service personnel file 
reflects that he completed basic combat training and was then 
sent to the Republic of Vietnam and served with the 196th 
Light Infantry Brigade as a wheel vehicle mechanic.  Further, 
he submitted several lay statements from men who served with 
him who recalled that they had experienced such attacks that 
resulted in severe injuries and casualties.  However, in 
light of the decision in Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002), the Board finds that an attempt to obtain 
any reports associated with the veteran's unit would also be 
helpful in adjudicating his claim.  

With regard to the lay statements submitted by the veteran, 
the RO attempted to send the veteran a letter requesting that 
he submit the addresses for the individuals who provided the 
statements.  However, the Board notes that the letter 
prepared by the RO in April 2003 was not mailed to the 
veteran; the letter was addressed to another individual.  
Another attempt to obtain the necessary information from the 
veteran should be made.  

Additionally, upon VA examination in May 2003, the examiner 
found that the veteran did not have PTSD.  However, she noted 
that although the veteran's experiences in Vietnam were 
"harrowing," they did not meet criterion A for traumatic 
events.  It is unclear from this conclusion whether the 
examiner utilized the appropriate standard as outlined in 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Therefore, the Board finds that another examination is 
warranted.  

The veteran has asserted that his coronary artery disease and 
chronic obstructive pulmonary disorder were proximately due 
to or aggravated by his PTSD.  Hence, these claims are 
inextricably intertwined with the claim for service 
connection for PTSD.  Therefore, a decision on those issues 
will be deferred until the development requested below has 
been accomplished.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names, 
addresses, and dates of treatment for all 
medical care providers who have treated 
the veteran for PTSD, coronary artery 
disease, and chronic obstructive 
pulmonary disorder since May 2003.  After 
securing the necessary release, the RO 
should assist the veteran in obtaining 
such records.  

2.  The RO should send the veteran a 
letter requesting the addresses for the 
individuals who provided statements in 
February 2003 and October 2003.  

3.  The RO should contact the USASCURR 
and obtain any available records 
pertaining to the veteran's units while 
he was stationed in Vietnam that might 
confirm whether his unit experienced 
rocket and mortar attacks during his tour 
of duty, and/or contain the names of the 
causalities that the veteran reported at 
his hearing.  Specifically, his personnel 
records reflect that he served with the 
Company A, 8th Support Battalion, 196th 
Infantry Brigade from July 1966 to June 
1967.  

4.  The RO should document of record 
whether a reported stressor has been 
verified, to include with consideration 
of the circumstances of the veteran's 
Vietnam service, consistent with 38 
U.S.C.A. § 1154(a) and (b) (West 2002).

5.  If a confirmed stressor is 
established, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder should be 
made available to the examiner, and the 
examiner should be provided a list of all 
stressors deemed verified by VA, as 
documented of record.  After a thorough 
examination and review of the claims 
file, the examiner should provide an 
opinion as to whether the veteran has 
PTSD as a result of a verified stressor.  

6.  If service connection for PTSD is 
established, the veteran should be 
scheduled for the appropriate 
examination(s) to ascertain whether it is 
at least as likely as not that his 
currently diagnosed coronary artery 
disease and/or chronic obstructive 
pulmonary disorder are proximately due 
to, or aggravated by, his PTSD.  

7.  After the above has been 
accomplished, the RO should readjudicate 
the claims.  If any of the claims remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


